Title: Thomas Jefferson to Benjamin W. Crowninshield, 9 October 1816
From: Jefferson, Thomas
To: Crowninshield, Benjamin W.


          
            Dear Sir
            Monticello
Oct. 9. 16.
          
          The inclosed sollicitations for
a midshipman’s place for William Henry Kennon of this state, are from his
mother and uncle, both well known to me as persons of merit. the latter is
Clerk of our House of delegates. the father Genl Kennon was a valuable character, of whose
services I wished much to have availed the public in instituting the new
government at St Louis.
of the grounds which would befriend mr W. H. Kennon’s wish, I have no
information but from the letters I inclose, in the truth of which I have entire
confidence. a favorable presumption however always arises that a person so
peculiarly anxious for a particular career has some natural n instincts suited to
it’s duties. with the request that you will pardon my having consented to
become the channel of this sollicitation I pray
you to accept the assurance of my perfect esteem & high
consideration.
          Th:
Jefferson
        